DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 09, 2020 has been entered.

2.	The following is a NON-FINAL office action upon examination of application number 15/789,418. Claims 1-16 and 21-23 are pending in this application, and have been examined on the merits discussed below.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

4.	In the response filed December 09, 2020, Applicant amended claims 1, 3, 5-7, 9, 11, 13-15, and 23, and did not cancel any claims. No new claims were presented for examination. 

5.	Applicant's amendments to claims 3 and 11 are hereby acknowledged. The amendments are sufficient to overcome the previously issued rejection of claims 3-4, 11-12, and 23 under 35 U.S.C. 112(b); accordingly, this rejection has been withdrawn.



Response to Arguments

7.	Applicant's arguments filed December 09, 2020, have been fully considered.

8.	Applicant submits that “claims 1 and 9 do not recite an abstract idea.” [Applicant’s Remarks, 12/09/2020, page 11]

In response to Applicant’s argument that “claims 1 and 9 do not recite an abstract idea,” the Examiner respectfully disagrees. In response, the Examiner first notes that the claim limitations “receive profile information corresponding to the resource; determine a sample resource is similar to the resource based on the profile information and sample profile information corresponding to the sample resource; implement a comparison of the profile information with the sample profile information corresponding to the sample resource; generate profile update recommendations; Page 2 of 19Serial No. 15/789,418Application Filed: October 20, 2017generate a plurality of profile recommendations based on the comparison and a goal of the resource, each of the profile recommendations being a different recommended revision to the profile information of the resource and including at least part of the sample profile information of the sample resource that has previously achieved the goal; analyzing a utilization history of the resource to determine skills possessed by the resource not included in the profile information of the resource, and including the determined skills in the plurality of profile recommendations; including the profile recommendations as user selectable options; and update the profile information with a recommended revision to the profile information corresponding to the resource in response to receipt of a selection from the profile recommendation window of one of the user selectable options,” when evaluated under Step 2A Prong One, are part of the abstract idea itself, i.e., are steps within the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims, under its broadest reasonable interpretation, recite limitations within the Abstract idea grouping of “certain methods of organizing human activity.” The claim limitations, as drafted, recite a process that, under its broadest reasonable interpretation, still govern the human behavior of managing interactions between people, and furthermore may be understood as following rules or instructions. Clearly, organizing human activities is applicable to the process of assisting a resource on a crowdsource platform. The claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for “managing personal behavior or relationships or interactions including following rules or instructions, as supported by the Specification. See paragraphs 0001 “This application relates to management of resources allocated to crowdsourced tasks, including the intelligent assistance of the resource in creating a profile for the resource within a crowdsource platform, recommending tasks for the resource within the crowdsource platform, recommending crowdsource marketplaces for the resource within the crowdsource platform, and presenting advice for the resource to achieve utilization goals within the crowdsource platform.” The Office maintains that the claims are directed to an abstract idea. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity.” 

9.	Applicant submits “Even assuming arguendo that amended claims 1 and 9 recite an abstract idea (which Applicant does not concede), Applicant respectfully submits amended claims 1 and 9 recite additional elements that integrate the alleged abstract idea into a practical application for similar reasons provided in Example 42 of "Subject Matter Eligibility Examples: Abstract Ideas" issued by the USPTO.”  [Applicant’s Remarks, 12/09/2020, page 11]

In response to the Applicant’s arguments that “amended claims 1 and 9 recite additional elements that integrate the alleged abstract idea into a practical application for similar reasons provided in Example 42,” the Examiner respectfully disagrees. With respect to Applicant's comparison to Example 42, Examiner points out that the claims in Example 42 involved a method for transmission of notifications when medical records are updated. As stated in Example 42, the claim is integrated into a practical application. Specifically, the claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. The claims at issue are far different from the claims in Example 42. The claims of the present case involve a method for assisting a resource on a crowdsource platform. The additional elements of the instant application do not recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Therefore, contrary to 

10.	Applicant submits “Specifically, the additional elements recite a specific improvement over prior art crowdsource platforms, allowing a resource's profile to be crafted to more accurately reflect the resource's capability by analyzing a utilization history of the resource, analyzing a sample resource's profile, and providing recommendations on revising the resource's profile which are selectable by the resource to update the resource's profile. See Application, ¶¶ [0018], [0039], [0044], and [0045]. Moreover, by relying on an artificial intelligence that is continuously trained with past performance data, more accurate profile update recommendations can be generated in a faster and more efficient manner.” [Applicant’s Remarks, 12/09/2020, page 13]

Applicant submits that, under Step 2A Prong Two, “the additional elements recite a specific improvement over prior art crowdsource platforms.” The Examiner respectfully disagrees. When evaluated under Step 2A, Prong Two, the additional elements, as recited in exemplary claim 1, are “a communication interface,” “a network,” “a crowdsource platform,” “assistance circuitry coupled to the communication interface,” “an artificial intelligence engine,” “presentation circuitry,” and “a profile recommendation window,” which merely serve to tie the abstract idea to a particular technological environment (automated or computer-based operating environment) via generic computing hardware, software/instructions, which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  These elements, whether taken individually or in combination, do not integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to 
It is clear that a mere general purpose computer (or at least a conventional device of virtually any form factor) is relied on to implement the recited steps (See, e.g., Specification at paragraph [0082], noting that “The methods, devices, processing, circuitry, and logic described above may be implemented in many different ways and in many different combinations of processes, hardware, and/or software that include more or less than the specific embodiments disclosed herein.  For example, all or parts of the implementations may be circuitry that includes an instruction processor, such as a Central Processing Unit (CPU), microcontroller, or a microprocessor; or as an Application Specific Integrated Circuit (ASIC), Programmable Logic Device (PLD), or Field Programmable Gate Array (FPGA); or as circuitry that includes discrete logic or other circuit components, including analog circuit components, digital circuit components or both; or any combination thereof…”), which amounts to using a computer as a tool to perform an abstract idea, and thus insufficient to amount to a practical application.  2019 PEG at page 55.  Similarly, the communication interface, network, a crowdsource platform, assistance circuitry, artificial intelligence engine, presentation circuitry and profile recommendation window, amount to nothing more than generally linking the use of a judicial exception to a particular technological environment, which is also insufficient to amount to a practical application.  2019 PEG at 55.
Contrary to Applicant’s assertions that “amended claim 9 also improves the functioning of the underlying computer hardware [Applicant’s Remarks at page 13], Applicant has not provided a specific showing, either in the claim language or the Specification, of an improvement in the computer components, or that these components are used in a unique or unconventional manner different from their ordinary purpose. Certainly, the Specification makes it clear that the steps involve general purpose computer operations (See, e.g., Specification at paragraph [0082]) and ([0033]: “The GUIs 210 and the I/O interface circuitry 206 may include touch sensitive displays, voice or facial recognition inputs, buttons, switches, speakers and other user interface elements. Additional examples of the I/O interface circuitry 206 includes microphones, video and still image cameras, headset and microphone input/output jacks, Universal Serial Bus (USB) connectors, memory card slots, and other types of inputs.  The I/O interface circuitry 206 may further include magnetic or optical media interfaces (e.g., a CDROM or DVD drive), serial and parallel bus interfaces, and keyboard and mouse interfaces....”). In other words, the claim is not focused on an improvement to computers or software as tools, but similar to the Federal Circuit's finding in the FairWarning decision, “the focus of the claims is not on ... an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." FairWarning, 839 F.3d at 1095. The Examiner emphasizes none of the receiving, determining, implementing, generating, Page 2 of 19Serial No. 15/789,418Application Filed: October 20, 2017generating, analyzing, generating, and updating, steps, individually or in combination, have been shown to yield an improvement to a computer or to any technology. The claims do nothing to modify, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. There is no support to show that implementing the claim steps amounts to a technical improvement.
Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no communication interface, network, crowdsource platform, assistance circuitry, artificial intelligence engine, presentation circuitry, profile recommendation window, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply a deployment plan, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the generation of profile recommendations a, at most, an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision). Therefore, Applicant’s assertion that “claim 9 as a whole integrates the alleged method of organizing human activity into a practical application” is not persuasive.

11.	Applicant submits “similar to the situation in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), although amended claim 9 addresses a business challenge (communication with, and control over, geographically distributed resources performing tasks provided by a crowdsource platform), it is a challenge particular to the internet (crowd sourcing technology).” [Applicant’s Remarks, 12/09/2020, page 13]

The Examiner respectfully disagrees. In response to the Applicant’s argument that “similar to the situation in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), although amended claim 9 addresses a business challenge, it is a challenge particular to the internet," the Examiner points out that the claims in DDR Holdings involved a technical solution using unconventional steps. As stated in the decision, "the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks". As described in the previous Office Action, the claims at issue are far different from the claims in the DDR Holdings case. The claims of the present case involve a general purpose computer performing routine and conventional functions. See Specification, paragraph [0082]: “The methods, devices, processing, circuitry, and logic described above may be implemented in many different ways and in many different combinations of processes, hardware, and/or software that include more or less than the specific embodiments disclosed herein.  For example, all or parts of the implementations may be circuitry that includes an instruction processor, such as a Central ”. Unlike DDR Holdings, the claims of the instant application are not rooted in computer technology to solve a problem specifically arising in some aspect of computer technology. Applicant’s claims are not directed to a solution that can be analogized to this computer-rooted solution, but instead merely use a general purpose computer to assist a resource, though without improving upon the computer, or any technology. Moreover, it is noted that adding a “computer-aided” limitation to a claim covering an abstract concept, without more, it is insufficient to renter a claim eligible where the claims are silent as to how the computer aids the method, the extent to which a computer aids the method, or the significance of the computer to the performance of the method. It is also noted that the Applicant has not demonstrated that a special purpose machine is truly required to carry out the claimed invention. A special purpose processor involves more than a processor only broadly applying the abstract idea and/or performing conventional functions. Claim 1 is directed to performing the method steps, but these limitations add nothing of substance to the underlying abstract idea. 
Further, the examiner does not find that Applicant’s claimed invention solves a problem arising in the field of Internet technology. Resource management is very old and well known in the art. Unlike the composite webpage of DDR, which only exists because of internet technology, 
Managing resources exists outside of any one given technology. The Office does not find that DDR applies to the instant claims. Both resource management and task management existed before and still exist outside of the networking environment. Unlike the composite webpage of DDR, which only exist in the realm of computer networking environment. The focus of the claims of the instant application is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
In DDR Holdings the court found that the claims recite a specific way to automate the creation of composite Web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by web sites on the internet, where the claimed solution is necessarily rooted in computer technology. The instant application is directed to receiving profile information corresponding to the resource; determining a sample resource is similar to the resource based on the profile information and sample profile information corresponding to the sample resource; implementing a comparison of the profile information with the sample profile information corresponding to the sample resource; generating profile update recommendations; Page 2 of 19Serial No. 15/789,418Application Filed: October 20, 2017generating a plurality of profile recommendations; analyzing a utilization history of the resource; generating a profile recommendation window; and updating the profile information with a recommended revision to the profile information corresponding to the resource in response to receipt of a selection from the profile recommendation window of one of the user selectable options” these limitations do not result in computational efficiency or an improvement to the computer. This functionality demonstrates abstract concepts (e.g. human activity) and may provide a way  to updating the profile information on the crowdsource platform with a recommended revision to the profile information corresponding to the resource in response to receipt of a selection from the profile recommendation window of one of the user selectable options, but does not rise to the level of a problem rooted in computer technology. For the reason above, this argument is found unpersuasive.

9.	Applicant submits “Goel at least fails to describe "analyze, using the artificial intelligence engine, a utilization history of the resource to determine skills possessed by the resource not included in the profile information of the resource, and include the determined skills in the plurality of profile recommendations.” [Applicant’s Remarks, 12/09/2020, page 14]

	In response to the Applicant’s argument that “Goel at least fails to describe "analyze, using the artificial intelligence engine, a utilization history of the resource to determine skills possessed by the resource not included in the profile information of the resource, and include the determined skills in the plurality of profile recommendations,” the Examiner notes the limitation being argued by Applicant as being newly amended to the claims in the response filed 12/09/2020, which have 

12.	Applicant submits “Goel at least fails to describe "update the profile information on the crowdsource platform with a recommended revision to the profile information corresponding to the resource in response to receipt of a selection from the profile recommendation window of one of the user selectable options." [Applicant’s Remarks, 12/09/2020, page 14]

With respect to the §103 rejection of independent claim 1, Applicant argues that “Goel at least fails to describe "update the profile information on the crowdsource platform with a recommended revision to the profile information corresponding to the resource in response to receipt of a selection from the profile recommendation window of one of the user selectable options.” However, in at least paragraphs 0034, 0035, 0037, 0042, 0050, and 0055, Goel teaches the instant limitation by updating the profile information with a recommended modification to the profile information in response to a user selection of one of the recommended skills options. In particular, Goel’s editing information in member profiles, which encompasses adding recommended skills in response to selection of one of the recommended skills options, as discussed in at least paragraphs 0034, 0035, 0037, 0042, and 0050 is reasonably understood as teaching the disputed “update the profile information on the crowdsource platform with a recommended revision to the profile information corresponding to the resource in response to receipt of a selection from the profile recommendation window of one of the user selectable options” since Goel's profile information update is conducted in response to receiving a selection from the profile recommendation options. As described in at least paragraph 0020 “Through the user interface, the member may select one or more goals that they wish to achieve. Based upon these goals, the list of skills associated with that goal may be determined--this list may be called 
As noted in paragraph [0045] of the Applicant’s Specification, “The screen 400 also presents a third chat window 423 including a recommendation to add certain skills that were discovered from analyzing the utilization history of the resource 104. Selecting any one of the recommended skills will add them into the Skills field.” Similarly, paragraph [0045] of Goel notes that “FIGS. 5A and FIG. 5B illustrates two example user interfaces 5000 and 5100 of a social networking application for making skill recommendations according to some examples of the present disclosure.  FIG. 5 shows a detail page which describes information and statistics about skills. This detail information may be accessed by selecting a skill in the various user interfaces shown in FIGS. 1-4. In the example shown, the skill is the "Play! Framework"®  web framework for Java and Scala... At 5045 a member user may save a particular skill to a favorite list of skills by clicking the "save to my list" link.” In other words, Goel’s technique for identifying and recommending skills includes a recommendation to add skills to the user’s profile.
In further support of the reasonableness of mapping Goel’s recommendation to add particular skills to the claimed recommended revision to the profile information corresponding to the resource , it is noted that paragraph 0033 of Goel discloses that “once the goal set and the member's skill set are determined the system may compare the two sets. Skills in the goal skill set that are not in the member's skill set may be added to a recommendation skill set,” and paragraph 0050 states that “At operation 7040 the difference between the member's skills and the goal set of skills may be determined. This difference may be the skills that are in the goal set of skills that are not in the member's set of skills. This set of skills may be the set of skills that the 

13.	Applicant submits that Pande does not teach “mapping textual information included in the profile information as points in space in a graph."  [Applicant’s Remarks, 12/09/2020, page 15]

	In response to Applicant’s argument that Pande does not teach “mapping textual information included in the profile information as points in space in a graph,” it is noted that the updated rejection under §103(a) set forth in the instant office action does not rely on Pande to disclose the disputed limitation. Accordingly, this argument is considered moot.

14.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 101

15.	35 U.S.C. 101 reads as follows: 


16.	Claims 1-16 and 21-23 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-16 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-16 and 21-23 are directed to an enterprise server computer and a method for generating profile recommendation (i.e., process, manufacture, machine, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-16 and 21-23 is satisfied.
Proceeding to step 2A (part 1 of Mayo test), here, the claimed invention in claims 1-16 and 21-23 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Claims 1-16 and 21-23 recite an abstract idea, falling within the grouping of receive profile information corresponding to the resource; determine a sample resource is similar to the resource based on the profile information and sample profile information corresponding to the sample resource; implement a comparison of the profile information with the sample profile information corresponding to the sample resource; generate profile update recommendations; Page 2 of 19Serial No. 15/789,418Application Filed: October 20, 2017generate a plurality of profile recommendations based on the comparison and a goal of the resource, each of the profile recommendations being a different recommended revision to the profile information of the resource and including at least part of the sample profile information of the sample resource that has previously achieved the goal; analyzing a utilization history of the resource to determine skills possessed by the resource not included in the profile information of the resource, and including the determined skills in the plurality of profile recommendations; including the profile recommendations as user selectable options; and update the profile information with a recommended revision to the profile information corresponding to the resource in response to receipt of a selection from the profile recommendation window of one of the user selectable options recite an abstract idea that falls into the “certain methods of organizing human activities” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. These details exemplify the abstract ideas of organizing human activity (since the invention is used to manage personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). The claims recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” Independent claim 9 recites similar limitations as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “a communication interface,” “a network,” “a crowdsource The GUIs 210 and the I/O interface circuitry 206 may include touch sensitive displays, voice or facial recognition inputs, buttons, switches, speakers and other user interface elements.  Additional examples of the I/O interface circuitry 206 includes microphones, video and still image cameras, headset and .”). The claim is directed to an abstract idea. Furthermore, the step “generate a profile recommendation window within the crowdsource platform, the profile recommendation window including the profile recommendations as user selectable options” merely encompasses insignificant extra solution activity accomplished via displaying data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. Merely using a generic computer to display data amounts to simply using a computer as a tool to display output, which in addition to falling with the realm of insignificant extra solution activity, merely serves to generally link the abstract idea to a particular technological environment, none of which amounts to a practical application. See MPEP 2106.05(f)-(h). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a communication interface to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Similarly, the limitation of “generate a profile recommendation window within the crowdsource platform, the profile recommendation window including the profile recommendations as user selectable options” does not require anything other than an interface of a generic computer to display the data.  Merely Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable medium which "stores a computer program for evaluating pattern-based constraints” are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a transformation of a particular article to a different state, or adding unconventional steps that confine the claim to a particular useful application; and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. Claims 1 and 9 are directed to performing the method steps, but these limitations add nothing of substance to the underlying abstract idea.  After considering all claim elements, it has been determined that the claim(s) at issue are not significantly more than the abstract idea itself. The claimed steps, viewed both individually and as an ordered combination are found insufficient to supply an inventive concept under 35 USC 101. Therefore, the claim(s) 
Claims 2-16 and 21-23 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 2-8, 10-16, and 21-23 (i.e. generate a profile summary based on the profile information, the profile summary generated by the assistance circuitry within the crowdsource platform to emulate a profile summary of the sample resource; parse task attribute information corresponding to tasks posted within the crowdsource platform as being available for bidding; implement a comparison of the profile information against the task attribute information; predict, with the artificial intelligence engine, recommended tasks that are of interest to the resource based on the comparison, the recommended tasks included in the tasks posted within the crowdsource platform; and select an available task from the recommended tasks included in the tasks posted within the crowdsource platform based on the prediction; and wherein the presentation circuitry is further configured to: generate a task recommendation window within the crowdsource platform, the task recommendation window including the available task; detect a selection of the available task from the resource; parse the crowdsource platform for other resources that have bid on the same available task; parse profile information corresponding to the other resources; and generate, with the artificial intelligence engine, a ranking of resources, including the resource and the other resources, in an order of predicted match of respective resources with the available task based on the profile information Page 4 of 19Serial No. 15/789,418Application Filed: October 20, 2017 corresponding to the other resources, the profile information corresponding to the resource, and identified requirements of the available task; parse the utilization history for the resource; and generate a marketplace recommendation based on marketplaces selected by the artificial intelligence engine for adding a new marketplace subscription, the marketplaces selected by the artificial intelligence engine based on the utilization history and the profile information and mapping textual information included in the profile information as points in space in a graph; parse the utilization history for the resource; predict, with the artificial intelligence engine, task opportunities of interest for the resource; and generate a marketplace recommendation for removing an existing marketplace subscription based on: the utilization history of the existing marketplace subscription by the resource, absence of predicted task opportunities of interest for the resource from the existing marketplace subscription, and the profile information; extract task attribute information from an available task posted within the crowdsource platform; determine a past task preference based on a comparison of the task attribute information with the utilization history of the resource; determine a profile preference based on a comparison of the task attribute information with profile information of the resource; determine a task poster preference based on a comparison of the resource and other resources utilized by a task poster of the available task posting; and generate a past task preference vector corresponding to the resource based on one of the past task preference, the profile preference, the task poster preference, or a combination thereof; generate a worker-worker similarity matrix based on a similarity between the resource and other resources included within the crowdsource platform; and generate a collaborative preference based on the past task preference vector and the worker-worker similarity matrix; wherein the profile information received over the network, from the crowdsource platform comprises a vector representing profile information corresponding to the resource, the profile information input to the crowdsource platform and used to generate the vector, the vector representing textual data included in the profile information; wherein the artificial intelligence engine is further configured to reference the goal of the resource to generate the recommended revision to increase a probability that the goal is achieved; wherein the artificial intelligence engine is further configured to analyze the utilization history of the resource and the profile information of the resource and generate a recommended billing rate of the resource for the available task) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 2-8, 10-16, and 21-23 fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

21.	Claims 1-4, 7-12, 15-16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., Patent No.: US 7,885,844 B1, [hereinafter Cohen], in view of Goel, Pub. No.: US 2016/0092998 A1, [hereinafter Goel], in further view of Zhang et al., Pub. No.: US 2018/0158163 A1, [hereinafter Zhang].
As per claim 1, Cohen teaches an enterprise server computer comprising a communication interface configured to: communicate over a network with a crowdsource platform and communicate over the network with a resource included on the crowdsource platform (abstract, discussing techniques for facilitating interactions between task requesters who have tasks that are available to be performed and task performers who are available to perform tasks, such as via an electronic marketplace acting as an intermediary for task performance. In some situations, the facilitating of the interactions includes automatically matching available tasks to task performer users, such as to automatically generate recommendations for task performer users of available tasks that are appropriate for those task performer users to perform; col. 7, lines 1-34, discussing that interactions between the electronic marketplace and users of the marketplace can occur in a variety of ways…in some embodiments task requesters interact with the electronic marketplace in a programmatic manner, such as by invoking defined APIs of the marketplace (e.g., APIs based on Web services provided by the electronic marketplace) to send messages that request or supply information (i.e., communicate over a network with a crowdsource platform and communicate over the network with a resource included on the crowdsource platform). The defined APIs may allow the task requesters to not only submit tasks that are available to be performed, but also to perform various other actions with respect to previously submitted tasks; col. 8, lines 13-28, discussing that a Task Fulfillment Facilitator ("TFF") system 130 is operating in this example embodiment to facilitate task-related interactions, such as by providing an electronic marketplace for cognitive human performance tasks and/or other types of human performance tasks.  In this example embodiment, the TFF system provides an API 135 for programmatic interactions with users, and an interactive console interface 140 is also available for interactive communications…; col. 10, lines 59-67 & col. 11, lines 1-14, discussing that the module 131 may also provide a variety of types of functionality other than exchanging task and task result information with users. For example, the module 131 may receive various types of information about users via the API. Such as when users initially register with the 

and receive over the network, from the crowdsource platform, profile information corresponding to the resource (col. 7, lines 1-34, discussing that interactions between the electronic marketplace and users of the marketplace can occur in a variety of ways. As previously noted, in some embodiments task requesters interact with the electronic marketplace in a programmatic manner, such as by invoking defined APIs of the marketplace to send messages that request or supply information. The defined APIs may allow the task requesters to not only submit tasks that are available to be performed, but also to perform various other actions with respect to previously submitted tasks. In addition, the defined APIs may allow task requesters to further perform various other types of interactions with the electronic marketplace such as searching for and/or browsing for information of interest, supplying qualification information for themselves (i.e., profile information corresponding to the resource) and/or for task performers, etc. In addition, while in some embodiments all communications between task requesters and task performers occur via the electronic marketplace, in other embodiments at least some communications may occur directly between a task requester and a task performer or more generally between any two or more users, such as after the electronic marketplace facilitates that direct communication; col. 33 lines 30-53, discussing that the routine begins at step 1505, where it receives an indication of a task performer user. The routine may also optionally receive various information about prior activities performed by the task performer user and other information about relevant attributes of the task performer user (i.e., profile information corresponding to the resource is received); col. 10, lines 59-67 & col. 11, lines 1-14);

assistance circuitry coupled to the communication interface, the assistance circuitry configured to: receive, through the communication interface, the profile information (col. 5, lines 17-54, discussing that information about a task performer user for use in the automated matching may include, for example, information about prior activities of the task performer user, as well as information about attributes of the task performer user (e.g., qualifications held by the task performer user, the geographic location of a task performer user, etc.). Information about a task requester for use in the automated matching may include, for example, information about prior activities of the task requester, as well as other attributes of or information about the task requester; col. 6, lines 43-67, discussing that in some embodiments, the electronic marketplace further provides a variety of types of functionality related to obtaining and using information about qualifications and other attributes of task performer users and/or task requester users, such as to allow users to identify and/or specify types of users with whom to conduct transactions…More generally, in some embodiments the electronic marketplace may support user qualifications of various types (e.g., qualifications for a user that are asserted by that user, that are specified by one or more other users, and/or that are automatically generated by the electronic marketplace). Furthermore, in some embodiments the electronic marketplace provides functionality to authenticate or otherwise corroborate information about users (e.g., users’ qualifications, identities, non-qualification attributes, etc.), such as based on obtained evidence that supports that information, and may then use such corroborated information in various ways; col. 7, lines 1-34, discussing that the defined APIs may allow the task requesters to not only submit tasks that are available to be performed, but also to perform various other actions with respect to previously submitted tasks. In addition, the defined APIs may allow task requesters to further perform various other types of interactions with the electronic marketplace such as searching for and/or browsing for information of interest, supplying qualification information for themselves (i.e., profile information corresponding to the resource) and/or for task performers, etc.; col. 8, lines 47-67, discussing that in the illustrated embodiment other task requester users 110 submit available 

determine a sample resource, also on the crowdsource platform, is similar to the resource based on the profile information and sample profile information corresponding to the sample resource (col. 21, lines 17-35, discussing that information about other related task performers may be used as part of generating task recommendations for a task performer. For example, the prior activities of task performer A (i.e., sample resource) may be compared to the prior activities of other task performers in order to automatically identify other task performers that are Sufficiently similar to task performer A (e.g., whose similarity exceeds a threshold, using one or more types of similarity measures). After other similar task performers have been identified, the prior activities of those similar task performers and other information about those task performers may be used to identify tasks that may be appropriate for those task performers. Those identified tasks may then be candidates for recommended tasks for task performer A; col. 47, lines 25-54, discussing that in some embodiments and/or for some types of tasks, the system may facilitate task performance by attempting to locate a task performer to perform the task in various ways. For example, the system may assist task performers to enhance their qualifications, such as by recommending to them to acquire new qualifications (e.g., based on current and/or projected demand for qualifications, or based on comparisons to other similar task performers [i.e., a sample resource, also on the crowdsource platform, is similar to the resource based on the profile information and sample profile information corresponding to the sample resource] with whom they 

implement a comparison of the profile information with the sample profile information corresponding to the sample resource, the comparison performed with an artificial intelligence engine that is continuously trained with past performance data (col. 4, lines 1-21, discussing that in some embodiments one or more computing systems providing the electronic marketplace act as an intermediary to allow task requesters to programmatically request (e.g., via programmatic invocations of one or more APIs of the electronic marketplace by application programs of the task requesters) that tasks be performed by human task performers and to receive corresponding results after the tasks are performed, thus providing a form of artificial intelligence to task requesters' application programs (i.e., the comparison performed with an artificial intelligence engine that is continuously trained with past performance data).. By enabling large numbers of unaffiliated or otherwise unrelated task requesters and task performers to interact via the intermediary electronic marketplace in this manner, free-market mechanisms mediated by the Internet or other public computer networks can be used to programmatically harness the collective intelligence of an ensemble of unrelated human task performers; col. 5, lines 17-44, discussing that the automated matching of tasks and task performer users may be performed in various ways, including by using a variety of types of information. For example, in some embodiments, 

generate a profile recommendation based on the comparison, the profile recommendation including at least part of the sample profile information (col. 21, lines 17-35, discussing that in some embodiments information about other related task performers may be used as part of generating task recommendations for a task performer. For example, the prior activities of task performer A may be compared to the prior activities of other task performers in order to automatically identify other task performers that are sufficiently similar to task performer A (e.g., whose similarity exceeds a threshold, using one or more types of similarity measures as previously discussed). After other similar task performers have been identified, the prior activities of those similar task performers and other information about those task performers may be used to identify tasks that may be appropriate for those task performers.  Those identified tasks may then be candidates for recommended tasks for task performer; col. 47, lines 25-54, discussing 

While Cohen teaches a comparison performed with an artificial intelligence engine that is continuously trained with past performance data, it does not teach that the comparison performed with an artificial intelligence engine that is continuously trained with past performance data to generate profile update recommendation; generate, using the artificial intelligence engine, a plurality of profile recommendations based on the comparison and a goal of the resource, each of the profile recommendations being a different recommended revision to the profile information of the resource and including at least part of the sample profile information of the sample resource that has previously achieved the goal; analyze, using the artificial intelligence engine, a utilization history of the resource to determine skills possessed by the resource not included in the profile information of the resource, and include the determined skills in the plurality of profile recommendations; and presentation circuitry configured to: generate a profile recommendation window within the crowdsource platform, the profile recommendation window including the profile recommendation as user selectable options; and update the profile information on the crowdsource platform with a recommended revision to the profile information corresponding to the resource in response to receipt of a selection from the profile recommendation window of one of the user selectable options. Goel in the analogous art of techniques for identifying and recommending skills teaches:

to generate profile update recommendations (abstract, discussing methods, machine readable mediums, and systems for providing a list of skills a member should learn in order to achieve a particular goal. The system may provide a user interface to the member of the social networking service. Through the user interface, the member may select one or more goals that they wish to achieve. Based upon these goals, the list of skills associated with that goal may be determined--this list is a goal set of skills.  The goal set of skills may be compared to the member's current skills. Skills in the list of goal skills that the member does not already possess may be recommended to the member; paragraph 0033, discussing that once the goal set and the member's skill set are determined the system may compare the two sets. Skills in the goal skill set that are not in the member's skill set may be added to a recommendation skill set (i.e., generate profile update recommendations); paragraph 0042, discussing that Box 4050 may be used to select a goal to find the skills that the member should learn, based on their profile (e.g., skills the member already has, the member's job title, and seniority, and the like) and the entered goal. For example, the system may utilize the career trajectory data of the social networking service to suggest skills that the user should learn next; paragraph 0055, discussing that both social networking applications 8150 and 8110 may provide social networking functionality to users in conjunction with content server process 8020 and application interface module 8080, and in 

generate, using the artificial intelligence engine, a plurality of profile recommendations based on the comparison and a goal of the resource, each of the profile recommendations being a different recommended revision to the profile information of the resource and including at least part of the sample profile information of the sample resource that has previously achieved the goal (paragraph 0020, discussing methods, machine readable mediums, and systems for providing a list of skills a member should learn in order to achieve a particular goal. The system may provide a user interface to the member of the social networking service. Through the user interface, the member may select one or more goals that they wish to achieve. Based upon these goals, the list of skills associated with that goal may be determined--this list may be called a goal set of skills.  The goal set of skills may be compared to the member's current skills. Skills in the list of goal skills that the member does not already possess may be recommended (i.e., each of the profile recommendations being a different recommended revision to the profile information of the resource and including at least part of the sample profile information of the sample resource that has previously achieved the goal) to the member; paragraph 0040, discussing options such as "people like me" 4040 which compares the skills of people comparable to the member with skills the member has. Members may be comparable by having similar job titles, similar skills, similar locations, or the like. To calculate the goal set of skills by using "people like me", first a set of input members into a clustering algorithm may be determined. The clustering algorithm may then cluster the set of input members such that members in the set of input members nearest to the member user are determined. The skills of the members nearest the user-member as determined by the clustering algorithm may be used as the goal set of skills. Other algorithms to determine similarity between members may also be used; paragraph 0042, discussing that  Box 4050 may 

and presentation circuitry configured to: generate a profile recommendation window within the crowdsource platform, the profile recommendation window including the profile recommendation as user selectable options (paragraph 0034, discussing that once the recommendation skill set has been determined the system may create one or more graphical user interfaces which include information about one or more skills in the recommendation skill set. Information may include the name of the skill, a difficulty level of the skill, and the like. The skills that are included in the graphical user interface may be based upon a view (e.g., a filter) selected by a user based upon the member user's selections.  For example, a user may select "trending" skills--i.e., skills in the recommendation set that have been added the most by other members in a predetermined period of time. The user may select the "newest" skills--i.e., skills in the recommendation set that were added by a statistically significant number of members only recently; paragraph 0035, discussing that FIG. 1 illustrates an example user interface 1000 of a social networking application for making skill recommendations according to some examples of 

update the profile information on the crowdsource platform with a recommended revision to the profile information corresponding to the resource in response to receipt of a selection from the profile recommendation window of one of the user selectable options (paragraph 0034, discussing that once the recommendation skill set has been determined the system may create one or more graphical user interfaces which include information about one or more skills in the recommendation skill set. Information may include the name of the skill, a difficulty level of the skill, and the like. The skills that are included in the graphical user interface may be based upon a view (e.g., a filter) selected by a user based upon the member user's selections.  For example, a user may select "trending" skills--i.e., skills in the recommendation set that have been added the most by other members in a predetermined period of time. The user may select the "newest" 

Cohen is directed toward automatically generating task recommendations for human task performers. Goel is directed toward techniques for identifying and recommending skills. Therefore they are deemed to be analogous references as they both are directed toward management of task performers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen to generate profile update recommendation; generate, using the artificial intelligence engine, a plurality of profile recommendations based on the comparison and a goal of the resource, each of the profile recommendations being a different recommended revision to the profile information of the resource and including at least part of the sample profile information of the sample resource that has previously achieved the goal; generate a profile recommendation window within the crowdsource platform, the profile recommendation window including the profile recommendation as user selectable options; and update the profile information on the crowdsource platform with a recommended revision to the profile information corresponding to the resource in response to receipt of a selection from the profile recommendation window of one of the user selectable options, as taught by Goel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by leveraging data analysis and predictive analytics to identify potential profile recommendations, thereby allowing users to align with job opportunities.

	The Cohen-Goel combination does not explicitly teach analyze, using the artificial intelligence engine, a utilization history of the resource to determine skills possessed by the resource not included in the profile information of the resource, and include the determined skills in the plurality of profile recommendations. However, Zhang in the analogous art of profile analysis  teaches this concept (paragraph 0033, discussing that in some example embodiments, the member profile data 130 includes the skill data 132…The skill data 132 stores skill data for each member of the social networking system 120. The skill data 132 may include both explicit skills and implicit skills; paragraph 0035, discussing that in some example embodiments, one or more skills are determined based on an analysis of the non-skill data stored in a member profile.  Skills determined in this way are considered implicit skills. Implicit skills are determined or inferred by analyzing data stored in a member profile, including but not limited to education, job history, hobbies, friends, skill ratings, interests, projects a member has worked on, activity on the social networking system , and member-submitted comments. In some example embodiments, implicit skills may also be called inferred skills or skills a member may have.  For example, member A lists an undergraduate degree in architecture and has a past job history that includes Project Architect for at least three different projects (i.e., utilization history). The social networking system 120 determines that member A has a skill in AutoCAD even though member A has not directly reported having that skill (i.e., skill possessed by the resource not included in the profile information of the resource). In some example embodiments, implicit skills are not listed on a member's public profile; paragraph 0083, discussing that in some example embodiments, a respective member profile 402 stores a unique member ID 404 for the member profile 402, a location 406 associated with the member, a name 408 for the member , member interests 410, member education history 412, employment history 414 (e.g., member's past and present work history with job titles), social graph data 416, occupation 418, skills 420, experience 426, and a detailed course viewing history 428).

The Cohen-Goel combination is directed toward management of human resources. Zhang is directed toward methods for analyzing user profiles to identify key skills. Therefore they are 

As per claim 2, the Cohen-Goel-Zhang combination teaches the enterprise server computer of claim 1. Cohen further teaches wherein the assistance circuitry is further configured to: generate a profile summary based on the profile information (col. 10, lines 59-67 & col. 11, lines 1-15, discussing that the module 131 may also provide a variety of types of functionality other than exchanging task and task result information with users. For example, the module 131 may receive various types of information about users via the API (e.g., evidence of a user's identity, qualification information for users, payment source and/or repository information for a user, demographic information, user preferences, etc.). Such as when users initially register with the TFF system to act as task performers and/or task requesters. In the illustrated embodiment, the module 131 then stores the user qualification information in database 147 and the other user information in database 148,and may then provide such information to users when appropriate via the API…A variety of other types of information may also be available (e.g., information about users’ accounts with the TFF system, aggregate information about groups of related users or all 
the profile summary generated by the assistance circuitry within the crowdsource platform to emulate a profile summary of the sample resource. However, Goel in the analogous art of techniques for identifying and recommending skills teaches this concept (paragraph 0021, discussing that goals may include various levels of granularity, from general to specific. For example, a general goal may be to display skills necessary for a job in general. A more specific goal may be to display skills necessary for a job at a particular company or location. Example goals may include: [0022] a particular job in general. [0023] a particular job in a particular area. [0024] a particular job at a particular company.  [0025] a particular job at a particular location and a particular company. [0026] learning skills that are possessed by similar members related to a particular job. [0027] Learning skills that a member should know to progress in their profession; paragraph 0030, discussing that for example if a particular member's goal is learning similar skills as their connections, the goal set of skills may be the set of all skills possessed by the connections of the particular member. In another example, if a particular member's goal is to learn skills necessary for a particular job, the social networking service may utilize the set of skills possessed by other members who have that job (i.e., the profile summary generated to emulate a profile summary of the sample resource). The social networking service may collect all skills for a set of members who hold that job and then use the skills that appear above a predetermined threshold number of times in that set of members as the goal set of skills. Using only the skills that appear above a predetermined threshold number of times ensures that noise from skills not related to a particular job are filtered out. For example, if a member is interested in "Software Engineering," and the skills from the set of members who are software engineers (and the number of members listing it in their profile) is [C++ (50 members), Java (60 members), Underwater Basket Weaving (2 members)]. Underwater Basket Weaving may not appear in enough member profiles to be selected for inclusion in the goal set.  In the previous example, the goal set of skills may be [C++, Java]. The set of members used to determine the goal set of skills may be general (e.g., all members) to specific…Similarly, if the member user is 

Cohen is directed toward automatically generating task recommendations for human task performers. Goel is directed toward techniques for identifying and recommending skills. Therefore they are deemed to be analogous references as they both are directed toward management of task performers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen to include the profile summary generated by the assistance circuitry within the crowdsource platform to emulate a profile summary of the sample resource, as taught by Goel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by leveraging data analysis and predictive analytics to identify potential profile recommendations, thereby allowing users to align with job opportunities.

As per claim 3, the Cohen-Goel-Zhang combination teaches the enterprise server computer of claim 1. Cohen further teaches wherein the assistance circuitry is further configured to: parse task attribute information corresponding to tasks posted within the crowdsource platform as being available for bidding (col. 4, lines 1-21, discussing that in particular, in some embodiments one or more computing systems providing the electronic marketplace act as an intermediary to allow task requesters to programmatically request that tasks be performed by human task performers and to receive corresponding results after the tasks are performed, thus providing a form of artificial intelligence to task requesters application programs. Similarly, human task performers can access the electronic marketplace to obtain information about available tasks that they can perform and to provide the results of task performance after the completion of tasks that they are assigned. By enabling large numbers of unaffiliated or otherwise unrelated task requesters and task performers to interact via the intermediary electronic marketplace in this manner, free-market mechanisms mediated by the Internet or other public computer networks can be used to programmatically harness the collective intelligence of an ensemble of unrelated human task performers; col. 34, lines 18-42, discussing that in step 1530, the routine identifies other task performer users that are related to the indicated current task performer user. Related task performer users may be identified in various ways, including based on attributes and/or activities associated with the related task performer users matching or otherwise being similar to attributes and/or activities of the indicated task performer user... In step 1535, the routine retrieves information about tasks previously performed by the identified task performer users. In step 1540, the routine determines whether the current selected task is sufficiently similar (i.e., parse task attribute information corresponding to tasks posted within the crowdsource platform) to at least one of the tasks previously performed by one of the identified task performer users. In such a manner, tasks may be recommended for the indicated task performer user if they are similar to tasks performed by other task performer users that are in some way similar to the indicated task performer user. If it is determined that the task is sufficiently similar to at least one of the tasks performed by one of the identified related task performer users, the routine continues to step 1550, and otherwise to step 1545; col. 43, lines 50-67, discussing that payment for task requests 

implement a comparison of the profile information against the task attribute information (col. 5, lines 17-33, discussing that the automated matching of tasks and task performer users may be performed in various ways, including by using a variety of types of information. For example, in some embodiments, information used for automatic matching in order to generate task recommendations may include not only information about the tasks, but also information about or from task performer users, task requesters, and/or the electronic marketplace itself. Information about a task performer user for use in the automated matching may include, for example, information about prior activities of the task performer user (e.g., previously performed tasks, searches for available tasks performed by the task performer user, etc.), as well as information about attributes of the task performer user (e.g., qualifications held by the task performer user, the geographic location of a task performer user, information about one or more devices of the task performer user that may be used as part of the task performance, etc.); col. 16, lines 9-43, discussing that based on the information in table 1400, recommendations for some of the available tasks shown in rows 1406a-1406g may be automatically generated for one or more of the illustrated task performers, such as to recommend tasks to a task performer that are similar to tasks previously performed by that task performer. It will be appreciated that the types of recommendations illustrated in the example are simplified for the sake of clarity and to reflect a very small amount of example data shown, and may instead be based on much larger volumes of information about prior activities of task performers in other embodiments. For example, available task 2 of row 1406a may be automatically selected to be recommended to task performer C because that task performer has performed at least one similar task on a prior occasion. In particular, task performer C has performed task 7, shown in row 1404e, which has an associated IRQ (e.g., “Image Recognition Qualification') qualification and an associated 

predict, with the artificial intelligence engine, recommended tasks that are of interest to the resource based on the comparison, the recommended tasks included in the tasks posted within the crowdsource platform (col. 4, lines 1-21, discussing that in some embodiments one or more computing systems providing the electronic marketplace act as an intermediary to allow task requesters to programmatically request that tasks be performed by human task performers and to receive corresponding results after the tasks are performed, thus providing a form of artificial intelligence to task requesters' application programs. Similarly, human task performers can access the electronic marketplace to obtain information about available tasks that they can perform and to provide the results of task performance after the completion of tasks that they are assigned. By enabling large numbers of unaffiliated or otherwise unrelated task requesters and task performers to interact via the intermediary electronic marketplace in this manner, free-market mechanisms mediated by the Internet or other public computer networks can be used to 
select an available task from the recommended tasks included in the tasks posted within the crowdsource platform based on the prediction  (col. 16, lines 9-43, discussing that based on the information in table 1400, recommendations for some of the available tasks shown in rows 1406a-1406g may be automatically generated for one or more of the illustrated task performers, such as to recommend tasks to a task performer that are similar to tasks previously performed by that task performer. It will be appreciated that the types of recommendations illustrated in the example are simplified for the sake of clarity and to reflect a very small amount of example data shown, and may instead be based on much larger volumes of information about prior activities of task performers in other embodiments. For example, available task 2 of row 1406a may be automatically selected to be recommended to task performer C because that task performer has performed at least one similar task on a prior occasion. In particular, task performer C has performed task 7, shown in row 1404e, which has an associated IRQ (e.g., “Image Recognition Qualification') qualification and an associated keyword (“image recognition') that are similar (e.g., identical, or sufficiently similar using or one comparison criteria) to qualifications and keywords associated with available task 2. In addition, it will be observed that available task 2 could also or instead be automatically recommended to task performer A because of previous performance of task 3, which is similar to available task 2 on the basis of matching keywords (“image recognition'). Thus, in at least some embodiments, similarity between available tasks and one or more previously performed tasks may be at least one factor used in automatically generating task recommendations. For example, a similarity or other relevance scoring mechanism may be employed. Such as based on the number of matching attributes between at least some previously performed tasks and an available task (e.g., in a manner weighted based on particular attributes 
(i.e., select an available task from the recommended tasks included in the tasks posted within the crowdsource platform based on the prediction); col. 5, lines 45-67); and

wherein the presentation circuitry is further configured to: generate a task recommendation window within the crowdsource platform, the task recommendation window including the available task (col. 14, lines 34-45, discussing that the illustrated embodiment of the TFF system provides functionality for automatically matching tasks and task performer users, such as to automatically generate recommendations for task performer users of appropriate available tasks, and for providing such task recommendations to the task performer users…such task recommendation generation functionality may include automatically determining attributes of tasks that may be appropriate for task performers based at least in part on various information about the task performers; col. 16, lines 9-43, discussing that based on the information in table 1400, recommendations for some of the available tasks shown in rows 1406a-1406g may be automatically generated for one or more of the illustrated task performers, such as to recommend tasks to a task performer that are similar to tasks previously performed by that task performer…For example, available task 2 of row 1406a may be automatically selected to be 
As per claim 4, the Cohen-Goel-Zhang combination teaches the enterprise server computer of claim 3. Cohen further teaches wherein the assistance circuitry is further configured to: detect a selection of the available task from the resource (col. 4, lines 1-21, discussing that human task performers can access the electronic marketplace (e.g., in a programmatic or interactive manner) to obtain information about available tasks that they can perform and to provide the results of task performance after the completion of tasks that they are assigned; col. 4, lines 22-44, discussing that the electronic marketplace further performs a variety of additional activities to facilitate the performance of tasks. For example, the electronic marketplace may track the progression of the tasks through various states (e.g., an "open" state for tasks that are available to be performed, an "assigned" state for each assignment of a task to one or more task performers (i.e., detect a selection of the available task from the resource), a "completed" state for an assignment after the task performer provides the results of performance of the task, etc.), and may further take various actions corresponding to the tasks; col. 5, lines 45-57, discussing that the automated matching of tasks and task performer users may include analyzing various types of available information about tasks and task performer users, such as to automatically identify attributes of tasks that may be of interest to, preferred by or otherwise appropriate for a particular task performer user. For example, such identification of appropriate task attributes for a task performer user may be based on an analysis of tasks previously performed by the task performer user, such as to identify shared or common task attributes for those previously performed tasks; col. 6, lines 1-9, discussing that the identification of appropriate tasks for a task performer user may further in some embodiments include selecting only tasks that the task performer user is qualified to perform; col. 6, lines 10-26, discussing that the automated matching of a task and a task performer user may include automatically generating a score or other assessment of the relevance of the task to the task performer user, such as by calculating a relevance value for a task that increases for each matching task attribute that is appropriate or other matching appropriateness criteria and/ or that decreases for each matching task attribute 

parse the crowdsource platform for other resources that have bid on the same available task (col. 47, lines 25-54, discussing that in some embodiments and/or for some types of tasks (e.g., tasks for which a task requester has requested and/or purchased an enhanced, or “concierge” level of Service), the system may facilitate task performance by attempting to locate a task performer to perform the task in various ways. For example, the system may in some embodiments assist task performers to enhance their qualifications, such as by recommending to them to acquire new qualifications (e.g., based on current and/or projected demand for qualifications, or based on comparisons to other similar task performers with whom they may be competing for tasks – [i.e., other resources that have bid on the same available task] ), and may further assist the task performers in acquiring the new qualifications in some embodiments. When an exact match for a task performer is not available, the system may also provide additional functionality to assist a task requester, such as to identify task performers who are closest to being a match and providing a ranked list based on the closeness of those task performers. The system may similarly rank tasks for task performers (e.g., in response to a search), such as to identify the tasks that are the closest match and/or that possess other attributes of interest (e.g., having the highest reward) first. In addition, the system may in some embodiments attempt to identify external sources of qualification information and import additional qualification information, such as to identify a match that was not initially known due to a lack of complete qualification information; col. 43, lines 50-67);

parse profile information corresponding to the other resources (col. 5, lines 45-57, discussing that automated matching of tasks and task performer users may include analyzing various types of available information about tasks and task performer users, such as to automatically identify attributes of tasks that may be of interest to, preferred by or otherwise appropriate for a particular task performer user. For example, such identification of appropriate task attributes for a task performer user may be based on an analysis of tasks previously performed by the task performer user, such as to identify shared or common task attributes for those previously performed tasks. After appropriate task attributes are identified for a task performer user, currently available tasks that match those identified task attributes may then be identified as appropriate tasks to be recommended for the task performer user. In addition, in some embodiments, identification of appropriate task attributes for a task performer user may be performed in a variety of other ways, including based on other types of activities by the task performer user, other task performer users that are similar to the task performer user, explicitly indicated preferences or criteria of the task performer user; col. 16, lines 9-43, discussing that based on the information in table 1400, recommendations for some of the available tasks shown in rows 1406a-1406g may be automatically generated for one or more of the illustrated task performers, such as to recommend tasks to a task performer that are similar to tasks previously performed by that task performer…For example, available task 2 of row 1406a may be automatically selected to be recommended to task performer C because that task performer has performed at least one similar task on a prior occasion…In addition, it will be observed that available task 2 could also or instead be automatically recommended to task performer A because of previous performance of task 3, which is similar to available task 2 on the basis of matching keywords ("image recognition"). Thus, in at least some embodiments, similarity between available tasks and one or more previously performed tasks may be at least one factor used in automatically generating task recommendations; col. 21, lines 17-35, discussing that in addition, in some embodiments information about other related task performers (i.e., parse profile information 

generate, with the artificial intelligence engine, a ranking of resources, including the resource and the other resources, in an order of predicted match of respective resources with the available task based on the profile information Page 4 of 19Serial No. 15/789,418Application Filed: October 20, 2017corresponding to the other resources, the profile information corresponding to the resource, and identified requirements of the available task (col. 16, lines 44-61, discussing that after recommendations are automatically generated, they may be provided to the corresponding task performers in various ways. In addition, when a particular task may be recommended to multiple distinct task performers, some or all of those task performers may be selected in various ways to actually receive the recommendations. For example, a recommendation of a task may be provided to task performers only if a sufficiently high similarity to previously performed tasks exists, or alternatively to a predetermined number or percentage of task performers having previously performed tasks with the highest similarity (e.g., the top one, the top five, the top 10%, etc.). Accordingly, in the illustrated example, available task 2 may be recommended only to task performer C, because that task performer has previously performed a task (task 7) that is more similar to available task 2 than the task (task 3) per formed by task performer A;  col. 47, lines 25-54, discussing that in some embodiments and/or for some types of tasks, the system may facilitate task performance by attempting to locate a task performer to 

As per claim 7, the Cohen-Goel-Zhang combination teaches the enterprise server computer of claim 1. Cohen further teaches wherein the assistance circuitry is further configured to: extract task attribute information from an available task posted within the crowdsource platform (col. 5, lines 45-57, discussing that automated matching of tasks and task performer users may include analyzing various types of available information about tasks and task performer users, such as to automatically identify attributes of tasks (i.e., extract task attribute information from an available task posted within the crowdsource platform) that may be of interest to, preferred by or otherwise appropriate for a particular task performer user. For example, such identification of appropriate task attributes for a task performer user may be based on an analysis of tasks previously performed by the task performer user, such as to identify shared or common task attributes for those previously performed tasks. After appropriate task attributes are identified for 

determine a past task preference based on a comparison of the task attribute information with the utilization history of the resource (col. 13, lines 17-44, discussing that in some embodiments the matching may be per formed by matching information about the tasks and the task performers, such as by identifying task performers having qualifications that meet or exceed any required qualifications specified for a task. In other embodiments the Matching Manager module may use additional information (e.g., information about task requesters that submit tasks, preferences of task performers and/or task requesters, preferred but not required criteria specified for tasks, etc.) when performing matching and/or perform various additional related activities, Such as generating and providing task recommendations to task performer users; col. 18, lines 

determine a profile preference based on a comparison of the task attribute information with profile information of the resource (col. 19, lines 37-60, discussing that Rows 1434a-1434m of table 1430 each include information about a distinct activity performed by task performer A. For example, row 1434a describes activity 1, which was a search by task performer A for available tasks that match specified keywords “translation German English”. Row 1434d indicates that task performer A accepted an assignment of task 3 for performance. Row 1434e indicates that task 

determine a task poster preference based on a comparison of the resource and other resources utilized by a task poster of the available task posting (col. 28, lines 42-64, discussing that in step 475, the routine then determines whether to immediately send the task results to the task requester, such as based on information associated with the task and/or user preferences for the task requester. If so, the routine continues to step 477 to send the results. After step 477, or if it was instead determined in step 475 not to send the results to the task requester at this time, 

generate a past task preference vector corresponding to the resource based on one of the past task preference, the profile preference, the task poster preference, or a combination thereof (col. 13, lines 17-44, discussing that Task and User Matching Manager module 132 is also illustrated in the example embodiment of the TFF system to assist in matching available tasks to be performed and available task performers who can perform the tasks. The automatic matching of tasks and task performers can be performed at various times and in various ways. For example, in some embodiments the matching may be performed in response to requests from task performer users for tasks that meet specified criteria, with the matching tasks provided to the task performer users as candidates that they can select to perform. Alternatively, in some embodiments the matching may be automatically performed for at least some types of tasks when the tasks are submitted, such as to assist in quickly identifying one or more task performers to perform the tasks. In addition, in some embodiments the matching may be performed by matching information about the tasks and the task performers. Such as by identifying task performers having qualifications that meet or exceed any required qualifications specified for a task. In other embodiments the Matching Manager module may use additional information (e.g., information about task requesters that submit tasks, preferences of task performers and/or task requesters, preferred but not required criteria specified for tasks, etc. – i.e., a past task preference vector corresponding to the resource based on one of the past task preference, the profile preference, the task poster preference, or a combination thereof) when performing matching and/or perform various additional related activities, such as generating and providing task recommendations to task performer users; col. 28, lines 42-64, discussing that in step 475, the routine then determines 

As per claim 8, the Cohen-Goel-Zhang combination teaches the enterprise server computer of claim 7. Cohen further teaches wherein the assistance circuitry is further configured to: generate a worker-worker similarity matrix based on a similarity between the resource and other resources included within the crowdsource platform (col. 10, lines 59-67 & col. 11, lines 1-15, discussing that the module 131 may also provide a variety of types of functionality other than exchanging task and task result information with users. For example, the module 131 may receive various types of information about users via the API, such as when users initially register with the TFF system to act as task performers and/or task requesters. In the illustrated embodiment, the module 131 then stores the user qualification information in database 147 and the other user information in database 148,and may then provide such information to users when appropriate via the API…A variety of other types of information may also be available (e.g., information about users’ accounts with the TFF system, aggregate information about groups of related users or all users, information about historical activities of specific users and/or groups of users, summary and overview information about tasks that have been performed, etc.), and if so the module 131 may similarly provide such information to users when appropriate via the API; col. 18, lines 56-67 & col. 19, lines 1-17, discussing that based on the information in table 1420, recommendations of some of the available tasks shown in rows 1406a-1406g of FIG. 14A may be generated for one or more of the illustrated task performers in various ways. For example, available task 6 (shown in row 1406b of FIG. 14A) may be recommended to task performer H (shown in row 1424 h) because he has previously performed a keyword search (for the keyword “transcription') which partially matches the keyword (“audio transcription') associated with available task 6 and/or because he holds the ATO (Audio Transcription Qualification') qualification indicated for available task 6. In addition, some embodiments may recommend tasks based on task performer attributes that are specified by and/or inferred for task requesters who submit the tasks. For example, task requester FFF who submitted available task 11 may specify a preference or requirement that available task 11 be performed by a task performer with an average task acceptance rate of at least 90%. If so, task performers A, B, C, and G, shown in rows 1424a, 1424b, 1424c, and 1424g, respectively (i.e., a worker-worker similarity matrix based on a similarity between the resource and other resources included within the crowdsource platform), all may potentially have task 11 

generate a collaborative preference based on the past task preference vector and the worker-worker similarity matrix (col. 14, lines 7-13, discussing that the Activity Tracking Manager module or other part of the system can then analyze the logged information to determine various types of aggregate or Summary information (e.g., for specific users, groups of users, all users, types of tasks, groups of related tasks, etc.), and make that aggregate or Summary information available to users as appropriate; col. 18, lines 56-67 & col. 19, lines 1-17, discussing that based on the information in table 1420, recommendations of some of the available tasks shown in rows 1406a-1406g of FIG. 14A may be generated for one or more of the illustrated task performers in various ways. For example, available task 6 (shown in row 1406b of FIG. 14A) may be recommended to task performer H (shown in row 1424 h) because he has previously performed 

a method for assisting a resource on a crowdsource platform (abstract, discussing techniques for facilitating interactions between task requesters who have tasks that are available to be performed and task performers who are available to perform tasks, such as via an electronic marketplace acting as an intermediary for task performance. In some situations, the facilitating of the interactions includes automatically matching available tasks to task performer users, such as to automatically generate recommendations for task performer users of available tasks that are appropriate for those task performer users to perform).

Claim 10 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claim 11 recites substantially similar limitations that stand rejected via the art citations and  rationale applied to claim 3, as discussed above.
Claim 12 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.
Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.

As per claim 21, the Cohen-Goel-Zhang teaches the enterprise server computer of claim 1. Zhang further teaches wherein the profile information received over the network, from the crowdsource platform comprises a vector representing profile information corresponding to the resource, the profile information input to the crowdsource platform and used to generate the vector, the vector representing textual data included in the profile information (paragraph 0045, 

The Cohen-Goel combination is directed toward management of human resources. Zhang is directed toward methods for analyzing user profiles to identify key skills. Therefore they are deemed to be analogous references as they both are directed toward human resource management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cohen-Goel combination to include wherein the profile information received over the network, from the crowdsource platform comprises a vector representing profile information corresponding to the resource, the profile information input to the crowdsource platform and used to generate the vector, the vector representing textual data, as taught by Zhang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, 

As per claim 22, the Cohen-Goel-Zhang combination teaches the enterprise server computer of claim 1. Goel further teaches wherein the artificial intelligence engine is further configured to reference the goal of the resource to generate the recommended revision to increase a probability that the goal is achieved (paragraph 0040, discussing options such as "people like me" 4040 which compares the skills of people comparable to the member with skills the member has.  Members may be comparable by having similar job titles, similar skills, similar locations, or the like. To calculate the goal set of skills by using "people like me", first a set of input members into a clustering algorithm may be determined.  The clustering algorithm may then cluster the set of input members such that members in the set of input members nearest to the member user are determined. The skills of the members nearest the user-member as determined by the clustering algorithm may be used as the goal set of skills. Other algorithms to determine similarity between members may also be used; paragraph 0042, discussing that  Box 4050 may be used to select a goal to find the skills that the member should learn, based on their profile (e.g., skills the member already has, the member's job title, and seniority, and the like) and the entered goal (i.e., reference the goal of the resource to generate the recommended revision).For example, the system may utilize the career trajectory data of the social networking service to suggest skills that the user should learn next. The career trajectory data may be an inventory of skills that a professional in a particular career or job may know broken down by a timeframe for acquiring the skill. These trajectories may be determined by mining the skill data for members. For example, for each job, the social networking service may determine an average set of skills for that job at 

Cohen is directed toward automatically generating task recommendations for human task performers. Goel is directed toward techniques for identifying and recommending skills. Therefore they are deemed to be analogous references as they both are directed toward management of task performers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen to include wherein the artificial intelligence engine is further configured to reference the goal of the resource to generate the recommended 

As per claim 23, the Cohen-Goel-Zhang combination teaches the enterprise server computer of claim 3. Cohen further teaches wherein the artificial intelligence engine is further configured to analyze the past utilization history of the resource and the profile information of the resource and generate a recommended billing rate of the resource for the available task (col. 5, lines 17-33, discussing that the automated matching of tasks and task performer users may be performed in various ways, including by using a variety of types of information. For example, in some embodiments, information used for automatic matching in order to generate task recommendations may include not only information about the tasks, but also information about or from task performer users, task requesters, and/or the electronic marketplace itself. Information about a task performer user for use in the automated matching may include, for example, information about prior activities of the task performer user (e.g., previously performed tasks – i.e., past utilization history of the resource and the profile information of the resource), as well as information about attributes of the task performer user; col. 15, lines 11-29, discussing that FIG. 14A illustrates various example information about tasks organized into a table 1400. In this example, the columns 1402a-1402g of table 1400 represent various tasks attributes, and the rows 1404a-1404g and 1406a-1406h represent various tasks. The illustrated types of information for the tasks include a Task Identifier ("ID") 1402a that uniquely identifies a particular task, a Task Requester Identifier ("ID") 1402b that uniquely identifies a task requester that submitted a particular task for performance, a Task Performer Identifier ("ID") 1402c that uniquely identifies .

22.	Claims 5-6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Goel, in view of Zhang, in view of Cohen et al., Patent No.: US 7,881,957 B1, [hereinafter Peter].

As per claim 5, the Cohen-Goel-Zhang combination teaches the enterprise server computer of claim 1. Cohen further teaches wherein the assistance circuitry is further configured to: parse the utilization history for the resource (col. 5, lines 17-33, discussing that the automated matching of tasks and task performer users may be performed in various ways, including by using a variety of types of information. For example, in some embodiments, information used for automatic matching in order to generate task recommendations may include not only information 

Cohen does not explicitly teach mapping textual information included in the profile information as points in space in a graph. However, Zhang in the analogous art of profile analysis   teaches this concept (paragraph 0045,  discussing that in some example embodiments, the skill selection module identifies appropriate skills by identifying members who are similar to the requesting member. In some example embodiments, identifying members includes grouping or clustering members based on one or more characteristics of the members.  Any number of clustering techniques can be used. For example, the members can be represented as n-dimensional vectors, wherein the vectors represent the information associated with each member as a point in n-dimensional space (i.e., the information included in the member’s profile is mapped as points in space in a graph); paragraph 0090, discussing that the similarity measurement module first plots each member in an n-dimensional vector space based on information included in the member profile.  For example, information such as demographic information, location information, work history, educational history, and member activity can be used as input to generate a particular n-dimensional point in the n-dimensional vector space. In some example embodiments, this mapping is done using a model created by a deep learning algorithm; paragraphs 0030, 0050, 0093).

The Cohen-Goel combination is directed toward management of human resources. Zhang is directed toward methods for analyzing user profiles to identify key skills. Therefore they are deemed to be analogous references as they both are directed toward human resource management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cohen-Goel combination to include mapping textual information included in the profile information as points in space in a graph, as taught by 

The Cohen-Goel-Zhang combination does not explicitly teach generate a marketplace recommendation based on marketplaces selected by the artificial intelligence engine for adding a new marketplace subscription, the marketplaces selected by the artificial intelligence engine based on the utilization history and the profile information. However, Peter in the analogous art of task matching systems teaches this concept (abstract, discussing techniques for facilitating interactions between task requesters who have tasks that are available to be performed and task performers who are available to perform tasks, such as by an intermediary electronic marketplace or other task fulfillment facilitator system. In some situations, task performer users and/or other users may create task subscriptions (i.e., generate a marketplace recommendation) for use in automatically identifying tasks of interest to the users about which the users desire to receive notification…Tasks of interest may be identified in various ways, such as based on task attributes of interest specified for a subscription that are later matched against tasks that are available at the time of the matching;  col. 7, lines 23-63, discussing that  a user may also specify one or more particular notification mechanisms to be used for the notifying, such as with each notification mechanism to be used at specified times and/or in specified circumstances. For example, a particular notification mechanism may include the electronic marketplace automatically initiating one or more electronic messages or other communications of various types to the user, such as email messages, text messages, instant messages, SMS messages, RSS feed communications, 

The Cohen-Goel-Zhang combination is directed toward  management of human resources. Peter is directed toward identifying tasks for task performers based on task subscriptions. Therefore they are deemed to be analogous references as they both are directed 

As per claim 6, the Cohen-Goel-Zhang combination teaches the enterprise server computer of claim 1. Cohen further teaches wherein the assistance circuitry is further configured to: parse the utilization history for the resource (col. 5, lines 17-33, discussing that the automated matching of tasks and task performer users may be performed in various ways, including by using a variety of types of information. For example, in some embodiments, information used for automatic matching in order to generate task recommendations may include not only information about the tasks, but also information about or from task performer users, task requesters, and/or the electronic marketplace itself. Information about a task performer user for use in the automated matching may include, for example, information about prior activities of the task performer user (e.g., previously performed tasks – i.e., parse the utilization history for the resource), as well as information about attributes of the task performer user; col. 26, 56-67 & col. 21, lines 1-9, discussing that the information utilized to make recommendations may further be weighted in various ways. For example, information about past activities may be weighted based on the age of the information, such that more recent information has a greater impact on the generation of 

predict, with the artificial intelligence engine, task opportunities of interest for the resource (col. 4, lines 1-21, discussing that in some embodiments one or more computing systems providing the electronic marketplace act as an intermediary to allow task requesters to programmatically request that tasks be performed by human task performers and to receive corresponding results after the tasks are performed, thus providing a form of artificial intelligence 

Cohen does not explicitly teach generate a marketplace recommendation for removing an existing marketplace subscription based on: the utilization history of the existing marketplace subscription by the resource, absence of predicted task opportunities of interest for the resource from the existing marketplace subscription, and the profile information. However, Peter in the analogous art of task matching systems teaches this concept (col. 8., lines 43-67 & col. 9, lines 1-10, discussing that a variety of other types of functionality related to task subscriptions may be provided in at least some embodiments… Furthermore, in some embodiments some or all created subscriptions may be rated using one or more measures of the usefulness of the subscription (e.g., to measure popularity, such as based on the number of users that have viewed and/or subscribed to a subscription; to measure associated monetary rewards, such as based on a total or average amount of money that task performer users have earned from performing matching tasks for the subscription; to measure relevance to tasks, such as based on a total number of tasks that currently and/or cumulatively match the subscription and/or based on average or other attributes of such matching tasks; etc.). If so, information about such ratings may be made available to other users in various ways, such as by displaying some or all of the subscriptions in a ranked or ordered manner based on one or more of the measures (e.g., to display the top 10 most popular subscriptions together on a single Web page); col. 16, lines 42-67, discussing that in the illustrated embodiment, a Subscription may be in an active or inactive state. An inactive Subscription is not used for purposes of notifying a user about tasks of interest, such as by not 

The Cohen-Goel-Zhang combination is directed toward  management of human resources. Peter is directed toward identifying tasks for task performers based on task subscriptions. Therefore they are deemed to be analogous references as they both are directed toward management of task performers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cohen-Goel-Zhang combination to generate a marketplace recommendation for removing an existing marketplace subscription based on: the utilization history of the existing marketplace subscription by the resource, absence of predicted task opportunities of interest for the resource from the existing marketplace subscription, and the profile information, as taught by Peter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by allowing users to interactively engage in task-related transactions and to perform various other activities related to performance of tasks.

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Bolte et al., Pub. No.: US 2018/0039946 A1 – relates to an artificial intelligence-based recommendation engine configured to provide a personalized skill recommendation to a candidate.
B.	Wang et al., Pub. No.: US 2018/0096306 A1 – relates to systems and methods for analyzing job listing data and member profile data to identify in demand skills.
C.	Zhang et al., Pub. No.: US 2018/0121879 A1 – relates to techniques for inferring a specific skill associated with a job posting.
D.	Emmerton et al., Pub. No.: US 2014/0236852 A1 – relates to a method of determining worker skills and experience.
E.	Wang et al., Pub. No.:  US 2019/0087783 A1 – relates to model-based recommendation of trending skills in social  networks.
F.	Yuen et al., TaskRec: A Task Recommendation Framework in Crowdsourcing Systems, Published online: 6 February 2014 © Springer Science+Business Media New York 2014 - Neural Process Lett (2015) 41:223–238 – describes that task recommendation can help workers to find their right tasks faster.
G.	Schnitzer et al., Perceived Task Similarities for Task Recommendation in Crowdsourcing Systems, WWW '16 Companion: Proceedings of the 25th International Conference Companion on World Wide Web, April 2016, Pages 585-590 – describes that in order to create genuine task recommendation, similarities between tasks have to be identified and analyzed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683